Citation Nr: 1432875	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-16 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial noncompensable rating, effective October 28, 2008.

The Board observes that, in his April 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO. In May 2010, the Veteran indicated that he wished to withdraw his hearing request and asked that his appeal be forwarded to the Board for a decision as soon as possible.  Therefore, the Board finds that the Veteran has withdrawn his request for a Board hearing.  38 C.F.R. § 20.704(e) (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in Virtual VA reveals VA treatment records dated through December 2013; records dated through March 2013 were considered in the March 2013 supplemental statement of the case (SSOC).  Further, the Veteran's VBMS file contains a March 2014 SSOC addressing the instant claim.  The remaining documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to a waiver of overpayment in the amount of             $5, 172.43 appears to have been raised by the Veteran in a July 2009 statement.  It is not clear from the current record whether this matter has been adjudicated Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In September 2013 and December 2013, additional evidence was associated with the Veteran's Virtual VA file, namely VA treatment records dated through December 2013.  These treatment records reflect audiogram results that are relevant to the instant claim for a higher rating.  This evidence has not been considered by the AOJ as the March 2014 SSOC did not list such VA treatment records as evidence and specifically stated that no other evidence had been received since the issuance of the April 2013 SSOC; such statement does not account for the newly associated VA treatment records.

The Board contacted the Veteran in May 2014 to inquire as to whether he waived initial AOJ consideration of this newly associated evidence.  Unfortunately, no response was received to the Board's inquiry.  

Under these circumstances, the Board has no choice but to find that the claim on appeal must be remanded for the AOJ to consider the additional evidence in the first instance, and to issue an SSOC reflecting such consideration.  See 38 C.F.R.             § 20.1304 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the claim for an initial compensable rating for bilateral hearing loss in light of all pertinent evidence (to particularly include all such evidence that added to the paper and electronic record since the last adjudication of the claim) and legal authority.   

2.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



